DETAILED ACTION
	This is the first office action for US Application 16/818,037 for a Composition Roof Accessory Mount.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, and 9 is/are rejected under 35 U.S.C. 102(1) as being anticipated by US 2018/0191290 to Guthrie et al.  Regarding claim 1, Guthrie et al. discloses a mount comprising a substantially planar lower surface (104) configured to overlay a roof flashing.  There is at least one horizontal platform (116) extending laterally from a top surface (114) of the mount.  There is an aperture (in 114 that receives 206) in the top surface configured to receive a fastener (206), and a conical outer surface (outside of 208) connecting the planar lower surface to the top surface.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie et al.  Regarding claim 10, Guthrie et al. does not disclose outer edges of the planar lower surface having a radius.  However, the specific shape of the lower surface is a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention.  One of ordinary skill in the art would know that different shapes, such as a circle, could be used for the lower surface depending on aesthetic preference.
Regarding claim 11, Guthrie et al. does not specifically disclose the mount as constructed from one of stainless steel, aluminum alloy, zinc alloy, or plastic.  However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have utilized a known material as a design preference.  One of ordinary skill in the art would known to use a known material such as stainless steel, aluminum alloy, zinc alloy, or plastic, depending on cost and strength considerations.

Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0222380 to Wentworth
US 2004/0255523 to Bibaud
US 2018/0274238 to Alibadi
US 2016/0226435 to Almy
US 8100122 to Collins
US 7658356 to Nehls
The above prior art discloses various roof mounts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632